Citation Nr: 1647432	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  13-15 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include major depressive disorder.


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from January 1978 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In November 2013, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In an April 2014 Board decision, the claim was remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a May 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include major depressive disorder, existed prior to the Veteran's active duty service.

2.  The credible and probative evidence of record shows that the Veteran's acquired psychiatric disorder, to include major depressive disorder, did not undergo an increase in severity during service.




CONCLUSION OF LAW

The pre-existing acquired psychiatric disability was not aggravated by the Veteran's active military service.  38 U.S.C.A. 1111, 1153 (West 2014); 38 C.F.R. § 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With respect to the pending claim, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim in a letter dated February 2010.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The evidence in the claims file includes VA and private treatment records, as well as service treatment records.  Pursuant to the April 2014 Board Remand, the AOJ requested and obtained the Veteran's complete service personnel records, as well as Social Security Administration (SSA) records.  Accordingly, all pertinent records were obtained in compliance with the remand instructions.

Additionally, pursuant to the April 2014 Board Remand, the Veteran was afforded a VA examination with medical opinion in May 2016, the report of which is of record.  As indicated in the discussion below, the examination report and medical opinion indicate that the VA examiner thoroughly reviewed the Veteran's past medical history, documented his complaints, and rendered findings consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the May 2016 VA examination report and medical opinion are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Thus, given the standard of the regulation, the Board finds that VA does not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including psychosis, when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

A veteran is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at that time.  38 U.S.C.A. § 1111.  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  "[T]he Government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness . . ."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see VAOPGCPREC 3-2003 (July 16, 2003) (cited at 69 Fed. Reg. 25,178 (May 5, 2004)).

A pre-existing injury or disease is considered to have been aggravated by active service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  VA bears the burden to rebut the presumption of aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  However, aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2015).

Here, the Veteran is seeking entitlement to service connection for a psychiatric disability.  For reasons expressed immediately below, the Board finds that the evidence of record establishes that the Veteran had a psychiatric disorder, which pre-existed his active military service.

As noted above, the Veteran served on active duty from January 1978 to January 1979.  His December 1977 enlistment examination did not document any psychiatric complaints.  However, an October 1978 service treatment record (STR) noted that the Veteran's "continuing drinking problem and diagnosed depressive neurosis render him unsuitable for continued service."  The Medical Board Report noted that the Veteran began drinking at age 14; his drinking was "very definitely abuse" when he was about 18 years old.  He joined the Marine Corps "for almost the exclusive reason of 'getting rid of his drinking problem.'"  It was determined that the Veteran exhibited a "course of chronic depressive symptomatology with alcohol abuse since 18 years of age with occasional intermittent relief; however, these symptoms have grown more intense and more frequent since enlistment in the Marine Corps."  A diagnosis of depressive neurosis with anxiety and somatic symptomatology was indicated.

With respect to the question of whether the Veteran's psychiatric disorder pre-existed his military service, the April 2016 VA examiner reported "the Veteran was clearly suffering from Alcohol Use Disorder (formerly called Alcohol Dependence/Alcohol Abuse) prior to his military service and even entered the military in an effort to control his drinking because he thought it would limit his opportunities to drink in the military."  The examiner further noted the diagnosis of "depressive neurosis," which was determined by military exit examination to have existed prior to the military.  The examiner stated, "Veteran clearly reports experiencing depression prior to military service and multiple military and treatment records indicate he suffered from depression and some indications of anxiety beginning as a child, prior to his military service."  The examiner continued, "[w]hile his entrance examination was negative for any mental health concerns or complaints and the Veteran never received any formal diagnosis prior to the military, the Veteran himself has reported on multiple occasions that his depression first started prior to military service."

Based on the above, the Board finds that the Veteran's psychiatric disorder clearly and unmistakably existed prior to service.  Under the circumstances of receiving medical care, he related a pre-service constellation of psychological symptoms which his service physicians determined were representative of the presence of depressive symptoms prior to service.  The Board accordingly finds that the evidentiary standard for establishing that the acquired psychiatric disability, to include depression, existed prior to service has been met.

Even where the evidence clearly and unmistakably establishes, as it does in this case, that the disorder at issue existed prior to service, to rebut the presumption of soundness, the evidence must also clearly and unmistakably show that the disorder was not aggravated during or by service.  Specifically, the evidence must show that the claimed condition was aggravated by service, meaning chronically (i.e., permanently) worsened it beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In this circumstance 38 U.S.C.A. § 1153 applies and the burden falls on her, not VA, to establish aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

As noted above, the Veteran served on active duty from January 1978 to January 1979.  A March 2012 private history and physical report noted that Veteran's report of mental health problems beginning in high school, but continuing through his military service.  The Veteran stated that, in 1995, he cut his wrists and had his first psychiatric treatment.  He estimated that, since that time, he has had over 50 psychiatric hospitalizations, with at least 12 in-patient rehabilitation treatments for alcohol abuse.  An August 2008 private treatment record documented a diagnosis of mood disorder, not otherwise specified (NOS).  Private treatment records dated in June 2009 and November 2009 documented diagnoses of major depressive disorder and bipolar disorder, as well as alcohol dependence.  A January 2012 treatment record noted the Veteran's 30 year history of recurrent depression and alcoholism; continuing diagnoses of major depressive disorder, alcohol dependence, and personality disorder were indicated.  A March 2012 biopsychosocial assessment confirmed continuing diagnoses of major depression and alcohol dependence. 

The April 2016 VA examiner detailed the Veteran's psychiatric history including his report that he initially sought mental health treatment for alcohol around 1984 and had alcohol treatment on and off over the years.  He was hospitalized for a suicide attempt in 1995, with numerous subsequent psychiatric hospitalizations.  The examiner reported, 

The Veteran's depression did not require treatment until 1995 (16 years after military service).  While his depression has been severe at times during his lifetime, given that he did not require regular treatment for depression until 16 years after military service, it is unlikely that the Veteran's pre-existing depressive disorder was aggravated by the military.  If the military aggravated a pre-existing depressive disorder, I would expect to see immediate treatment for depression within a few months or so of leaving service, but this was not the case.  Treatment 16 years later for a depressive disorder does not allow a conclusion to be drawn that experiences in the military 16 years prior had any bearing on his depressive exacerbation in 1995.  Records also indicate clearly that almost all of the Veteran's depression and hospitalizations for depression (the first occurring in 1995) were in the context of alcohol dependence.  Alcohol is a drug that is a central nervous system depressant, and as a result a diagnosis of depression is often directly associated with the physiological effects of alcohol use.  It is most likely that the depression the veteran has experienced during most of his lifetime, since it has been in the context of alcohol use, can be directly attributed to the central nervous system (physiological) consequences of his alcohol use and not anything related to his military service.

The April 2016 VA examiner further observed that the Veteran has also been diagnosed with " a variety of disorders over the years to include, Major Depressive Disorder, Anxiety Disorder NOS, Alcohol Use Disorder, Bipolar Disorder, Psychosis NOS, Schizoaffective Disorder, and Personality Disorders."

The Board notes that, while congenital or developmental abnormalities, such as personality disorders, are not considered 'diseases or injuries' within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990);Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).  With respect to the diagnosed personality disorder, the examiner explained, 

[P]ersonality disorders are characterological difficulties that have no known cause or cure.  They are not caused by any experience or event, but are rather a difficulty in relating to others and adapting to stressful situations that becomes evident either in childhood, adolescence, or early adulthood.  The Veteran clearly had difficulties with relating to others and adapting to social circumstances prior to his military service and his social functioning never improved over the course of his lifetime.  This is indicative of a personality disorder.  While I am not sure I agree with a current diagnosis of a personality disorder, I can see why this diagnosis was made in the past and this remand asked me to speak to any disorder the Veteran has been diagnosed with since 2009, so I am providing these comments.  If the Veteran does have or did have a personality disorder in the past, it would be unrelated to his military service and not aggravated by his military service.  He experiences the same type and same level of impairment in social functioning as he did prior to his military service and there is no evidence of any permanent aggravation of his personality disorder as a result of his brief time in the service.

The April 2016 VA examiner reported that the Veteran was not diagnosed with anxiety disorder until 2013, "and he did not receive a diagnosis of anxiety in the military, so again the veteran's past diagnosis of Anxiety Disorder NOS is not related to his military service because it was not first diagnosed in the military or within a year or two of discharge."  The examiner further stated that the previously diagnosed bipolar disorder was likely made in error; additionally, "[t]he Veteran was not diagnosed with bipolar disorder prior to service, during military service, or within a year or two of discharge therefore there is no evidence that this diagnosis, if he ever indeed had it, is in any way related to his military service."

The April 2016 VA examiner continued,

[The Veteran] has been diagnosed with Psychotic Disorder and most recently Schizoaffective Disorder.  These diagnoses have some symptoms and features in common and I believe it is around this time in 2013 that his providers began seeing the full nature of his difficulties, as he opened up more to providers over time and they saw more of a consistent pattern with his symptoms that was not clouded as much with his chronic alcohol use.  He began reporting more unusual symptoms of a psychotic nature, that he said actually first occurred prior to military service around the age of 15 or 16, in particular seeing a scary movie and subsequently being terrified of being possessed by the devil.  He did not reveal these thoughts and experiences until recently in treatment, therefore his doctors did not have his full symptom picture on which to base an accurate diagnosis until more recently.  It was at that time (2013) that the Veteran began to be diagnosed with a psychotic type of disorder - first a Psychosis NOS then Schizoaffective Disorder.  The diagnosis of Schizoaffective disorder is technically more accurate because it takes into account the Veteran's waxing and waning of depressive symptoms along with his psychotic symptoms.  Individuals with this disorder can also appear odd and eccentric to others and have difficulties in social situations.  Therefore I agree with the most recent treatment provider's diagnosis of Schizoaffective Disorder as being the most accurate diagnosis that takes into account all his reported symptoms.  Given that the Veteran reported having this fear of being possessed by the devil (the basis of his psychotic disorder diagnosis and part of his schizoaffective disorder diagnosis) prior to military service and it has remained fairly stable throughout his lifetime, it is deemed unrelated to military service and not aggravated by his military service.  He was not diagnosed formally with a psychotic disorder until 2013, which is many years after his military service so there is no clear way to connect this disorder to his military service.

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 295.

The competent medical evidence shows that the diagnosed psychiatric disorder, to include major depressive disorder, was not aggravated beyond its natural progression by the Veteran's military service.  The Board finds the April 2016 VA medical opinion particularly probative as to the questions of aggravation, as it appears to have been based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  The April 2016 VA examiner's rationale was substantial, thorough, and based on the overall record and he addressed each theory of entitlement, including secondary causation and aggravation.  The record shows that the Veteran's psychiatric disability was not incurred in or aggravated by his active military service.  Although depressive neurosis was documented during his active duty service, there is no evidence to confirm that the Veteran's psychiatric disorder was aggravated beyond its natural progression by the circumstances of his active duty.

Moreover, the Veteran has not produced a medical opinion to contradict the conclusions of the April 2016 VA examiner.  As was explained previously herein, the Veteran has been afforded ample opportunity to present evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) (it is the claimant's responsibility to support a claim for VA benefits).

The Board has considered the contentions of the Veteran that the currently diagnosed psychiatric disability was aggravated by his military service.  See, e.g., the November 2013 Board hearing transcript.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's assertions as to aggravation of pre-existing symptomatology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  In addition, the Veteran's contentions are contradicted by the findings of the April 2016 VA examiner who specifically considered the Veteran's lay statements in rendering his negative opinion.

In short, the Board finds that the competent evidence, in the form of the service medical records, post-service medical records, and medical opinion evidence, demonstrates that aggravation did not take place.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2015); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (the mere occurrence of symptoms, in the absence of a demonstrated increase in the underlying severity, does not constitute aggravation of the disability).

For these reasons, the Board finds that the evidence shows that the Veteran's psychiatric disability, to include major depressive disorder, pre-existed his active military service, but was not aggravated during such service.  Accordingly, entitlement to service connection for a psychiatric disability is not warranted.



ORDER

Entitlement to service connection for a psychiatric disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


